DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: The descriptions of Figures 4 and 5 appear to be switched.  
Appropriate correction is required.
Claim Objections
Claim 1, 11 objected to because of the following informalities: providing the flying lane to the one or more drones are an approval to takeoff and fly along the flying lane. Due to the grammar issues, it appears that it should be …one or more drones as an approval…
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9959772 in view of Gohl et al (US 9630714; hereinafter referred to as Gohl)
Regarding Claims 1 and 2, Claim 1 of ‘772 recites “A flying lane management method implemented in an air traffic control system communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks, the flying lane management method comprising: initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region; providing the flying lane to the one or more UAVs are an approval to takeoff and fly along the flying lane; continuing the communication during flight on the flying lane and receiving data from the one or more UAVs, wherein the data comprises feedback during the flight, wherein the one or more UAVs are constrained to maintain wireless coverage with the plurality of cell towers during the flight through the flying lane which is based on where coverage exists and in-flight monitoring of cell signal strength and adjustment to the flight based thereon; and utilizing the feedback to update the flying lane, to update other flying lanes, and to manage air traffic in the region.” This clearly reads on everything of Claims 1 and 2 except for, in the instant application, passenger drones rather than UAVs are claimed. 
passenger drones (see at least “a UAV may carry passengers” in col 3 lines 42-45). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed by ‘772 to incorporate the teachings of Gohl wherein the drones carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard pilot. 
Regarding Claims 11 and 12, Claim 10 of ‘772 recites “An air traffic control system communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks adapted to perform flying lane management, the air traffic control system comprising: a network interface and one or more processors communicatively coupled to one another; and memory storing instructions that, when executed, cause the one or more processors to: initiate communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determine a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region; provide the flying lane to the one or more UAVs are an approval to takeoff and fly along the flying lane; continue the communication during flight on the flying lane and receiving data from the one or more UAVs, wherein the data comprises feedback during the flight, wherein the one or more UAVs are constrained to maintain wireless coverage with the plurality of cell towers passenger drones rather than UAVs are claimed. 
However Gohl does teach passenger drones (see at least “a UAV may carry passengers” in col 3 lines 42-45). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system claimed by ‘772 to incorporate the teachings of Gohl wherein the drones carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard pilot. 

The mapping of the claims ‘772 to the claims of the instant application can be found in the following table: 
16/442597
US Patent No. 9959772
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6

Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al (US 20150336669; hereinafter referred to as Kantor) in view of Gilboa-Amir et al (US 10553122; hereinafter referred to as Gilboa-Amir) and Gohl et al (US 9630714; hereinafter referred to as Gohl).
Regarding Claim 1, Kantor teaches a flying lane management method (see at least Fig. 4A-4B interpreted as a flying lane management method) implemented in an air traffic control system (see Fig. 2 collectively interpreted as an air traffic control system) communicatively coupled to one or more drones (see at least UAVs 220 in Fig. 2) via one or more wireless networks (see at least wireless network 240 in Fig. 2), the flying lane management method comprising: 
initiating communication to the one or more drones at a preflight stage for each (see at least steps 405-435 in Fig. 4A interpreted as pre-flight communication between each UAV and “In some implementations, user device 210 may provide information associated with the flight path to UAV 220” in par. 0036 interpreted as initiating communication to the drone), wherein the communication is via one or more cell towers associated with the one or more wireless networks (see at least “Wireless network 240 may include a fourth generation (4G) cellular network that includes an evolved packet system (EPS)… The LTE network may be referred to as an evolved universal terrestrial radio access network (E-UTRAN), and may include one or more base stations (e.g., cell towers)” in par. 0023), 
determining a flying lane for the one or more drones based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region (see at least “UAV platform 230 may calculate the flight path from the origination location to the destination location based on the capability information and/or other information (e.g., the weather information, the air ; and 
providing the flying lane to the one or more drones are an approval to takeoff and fly along the flying lane (see at least “based on the credentials of UAV 220, that UAV 220 is authenticated for using UAV platform 230 and/or one or more of networks 240-260, and is registered with an appropriate authority, UAV platform 230 may approve the request for the flight path” in par. 0041 and “provide flight path instructions to UAV” step 435 in Fig. 4A).
While it is obvious that the drones of Kantor must have the hardware/antennas required to communicate over a cell network, it fails to explicitly teach the specifics of the hardware. However, Gilboa-Amir does
 teach wherein the one or more drones each comprise hardware and antennas (see at least “For example, the communications to and from the UAVs 400 may utilize wireless antennas of the UAVs” in col. 5 lines 57-59) adapted to communicate to the one or more cell towers (see at least “The central management system 226 may communicate with the UAV 400 via a wireless network (e.g., network 208), such as a network that utilizes one or more antennas 312 or satellites 314… the antennas 312, such as cell towers, may include travel related data stations” in col. 6 lines 40-55). Note the claims is an air traffic control method. Because this limitation is directed to the structure of the drones, it does not materially limit the scope of the method in any way, and is given no patentable weight. 

Kantor and Gilboa-Amir fail to teach the drones carrying passengers, but Gohl does teach passenger drones (see at least “a UAV may carry passengers” in col 3 lines 42-45). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir to incorporate the teachings of Gohl wherein the drones carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard pilot. 
Regarding Claim 11, Kantor teaches an air traffic control system (see at least the elements of Fig. 2 interpreted to collectively make up an air traffic control system) communicatively coupled to one or more drones via one or more wireless networks (see at least UAVs 220 communicating with UAV platform 230 over wireless networks 240 in Fig. 2) adapted to perform flying lane management (managing flight paths in Kantor interpreted as flying lane management based on description in par. 0056 of spec), the air traffic control system comprising: 
a network interface (see at least communication interface 370 in Fig. 3) and one or more processors (see at least processor 320) communicatively coupled to one another (see at least “Bus 310 may include a component that permits communication among the components of device 300” in par. 0028); and memory (see memory 330 in Fig. 3) storing instructions that, when executed, cause the one or more processors to (see at least “. When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein” in par. 0033). The UAV platform 230 in Fig. 2 is interpreted as a device of environment 200 that includes all the components of Fig. 3. The functions that the processor is caused to do are taught by Kantor, Gilboa-Amir, and Gohl (see Claim 1 analysis), a repeat analysis is omitted. 

		
Regarding Claim 2 and 12, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 1 (see Claim 1 analysis) and the air traffic control system of claim 11 (see Claim 11 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor teaches further teaches the method further comprising: and wherein the instructions, when executed, further cause the one or more processors to perform:
continuing the communication during flight on the flying lane and receiving data from the one or more drones, wherein the data comprises feedback during the flight (see at least “while the UAV is traveling along the flight path, one or more of the networks may receive feedback from the UAV regarding the flight path (e.g., about changing conditions, such as speed, weather conditions, duration, etc.)” in par. 0012); and 
utilizing the feedback to update the flying lane (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building” in par. 0012), and to manage air traffic in the region (see at least “the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles) …For example, if UAV 220 detects another UAV 220 in the flight path, UAV 220 may alter the flight path to avoid colliding with the other UAV 220.” in par. 0059 interpreted as managing air traffic)
Kantor fails to explicitly teach updating the flight paths of other UAVs in response to feedback from a different UAV, but Gilboa-Amir does teach
to update other flying lanes (note this is interpreted as updating the flight paths of other drones, see “based on additional travel related data (e.g., as provided from the sensors of the UAV, or from other UAVs, or from other sources), the flight plan may be updated, and an updated estimated travel time may also be determined” in col. 22 line 65 to col. 23 line 2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system taught by Kantor as modified by Gilboa-Amir and Gohl to incorporate the teachings of Gilboa-Amir wherein feedback from one UAV is used to update the flight paths of other UAVs. The motivation to incorporate the teachings of Gilboa-Amir would be to forecast travel 
Regarding Claim 4, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 2 (see Claim 2 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches, further comprising: 
providing updates to the one or more drones for the flying lane based on the feedback (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building… The UAV platform may provide the modified flight path instructions to the UAV” in par. 0012) and 
Kantor does not explicitly teach the following, but Gilboa-Amir does teach based on feedback from other devices (see at least “based on additional travel related data (e.g., as provided from the sensors of the UAV, or from other UAVs, or from other sources), the flight plan may be updated” in col. 22 line 65 to col. 23 line 2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by to incorporate the teachings of Gilboa-Amir wherein feedback from one UAV is used to update the flight paths of other UAVs. The motivation to incorporate the teachings of Gilboa-Amir would be to forecast travel related data in areas that a UAV cannot yet detect from its current location (see col. 24 lines 24-47).
Regarding Claim 6, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 2 (see Claim 2 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches further comprising: 
based on the feedback, detecting a new obstruction (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012); and one of providing an updated flying lane due to the new obstruction (see at least “The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building” in par. 0012).
Kantor does not teach the following, but Gilboa-Amir does teach
updating the flying lane (see at least “In such an instance, in order to further investigate the first location where the UAV 400 deviated from the planned travel route 334, an additional UAV (e.g., which may have additional sensors and/or recording capabilities may be sent to collect travel related data regarding the first location.” in col. 10 lines 36-40) to the one or more drones based on adjustments made by the one or more drones due to the new obstruction (see at least “a determination may have been made that the UAV 400 deviated from the planned travel route 334 to avoid a location in the area. For example, the UAV may have deviated from the planned travel route 334 to avoid a location that corresponds to the obstacle 350, the source of the magnetic interference 352, the wind 328(2), etc” in col. 10 lines 20-26). Note the interpretation here is that the flying lane of the additional UAV is being updated because it is instructed to go and investigate the first location, and this was triggered based on the adjustment (deviation) of the UAV to a new obstruction (obstacle 350) at the first location. Note one of updating…and providing… is interpreted as at least one of the updating or the providing functions. While the prior art teaches both, the claim scope is interpreted to be as broad as having one of the functions or both of the functions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir and Gohl to incorporate the teachings of Gilboa-Amir wherein the central management system modifies the flight path of another UAV in response to detecting that a different UAV had to deviate from its original flight path in order to avoid a new obstacle. The motivation to incorporate the teachings of Gilboa-Amir would be to investigate what caused a particular drone to have to deviate from its programmed route and store the results to route other drones around the new obstacle (see col. 10 lines 36-54).
	
Regarding Claim 7, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 6 (see Claim 6 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the adjustments and/or the updated flying lane comprise a buffer distance from the new obstruction (see at least “In such implementations, UAV platform 230 may modify the flight path so that UAV 220 avoids colliding with the obstacle and/or remains a safe distance from the obstacle.” in par. 0060).

Regarding Claim 8, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 6 (see Claim 6 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.)… UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220” in par. 0017 interpreted as the UAV sensing obstacles with onboard sensor hardware and “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012 interpreted as communicating it to the air traffic control system).

Regarding Claim 9, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 1 (see Claim 1 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the air traffic control system is adapted to operate autonomously (see at least “In another example, UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources (e.g., built-in control and/or guidance systems to perform low-level human pilot duties, such as speed and flight-path stabilization, scripted navigation functions, waypoint following, etc.)” in par. 0018). All other functions that the UAV performs are interpreted to be controlled by processors that are part of the system shown in Fig. 2, with no human pilot, and this is interpreted as the air traffic control system operated autonomously.
Regarding Claim 10, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 1 (see Claim 1 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see satellite network 250 in par. 0024 and in Fig. 2).
Regarding Claim 19, Kantor as modified by Gilboa-Amir and Gohl teach the air traffic control system of claim 12 (see Claim 12 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the air traffic control system is adapted to operate autonomously (see at least “In another example, UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources (e.g., built-in control and/or guidance systems to perform low-level human pilot duties, such as speed and flight-path stabilization, scripted navigation functions, waypoint following, etc.)” in par. 0018). All other functions that the UAV performs are interpreted to be controlled by processors that are part of the system shown in Fig. 2, with no human pilot, and this is interpreted as the air traffic control system operated autonomously.
Regarding Claim 20, Kantor as modified by Gilboa-Amir and Gohl teach the air traffic control system of claim 12 (see Claim 12 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see satellite network 250 in par. 0024 and in Fig. 2).

Claim 3, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir and Gohl, and further in view of Gupta et al (US 9626874; hereinafter referred to as Gupta) and Dowlatkhah (US 20170242431; hereinafter referred to as Dowlatkhah).

Regarding Claim 3 and 13, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 2 (see Claim 2 analysis) and the air traffic control system of claim 12 (see Claim 12 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein, during the flight, the feedback comprises speed (see at least “one or more of the networks may receive feedback from the UAV regarding the flight path (e.g., about changing conditions, such as speed, weather conditions, duration, etc.)” in par. 0012), , and the feedback further comprises one or more of temperature, wind (see at least “the feedback may include information received by sensors of UAV 220, such as … temperature information, wind conditions” in par. 0059), and detected obstructions (see at least “assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012).
	Kantor fails to teach the feedback including altitude and heading, but Gupta does teach the feedback including altitude and heading (see at least “An avionics component 129 coupled to the processor 120 and/or the navigation unit 125 may be configured to provide flight control-related information such as altitude, attitude, airspeed, heading” in col. 6 lines 60-65). 

While Kantor, Gupta, Gohl, and Gilboa-Amir do not teach the following, but Dowlatkhah does teach drone feedback including humidity (see at least “payload controller 220 implements any control and/or reporting operations appropriate to control and/or report information from… humidity sensors” in par. 0045). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system taught by Kantor as modified by Gilboa-Amir and Gohl to incorporate the teachings of Dowlatkhah wherein the feedback includes information reported from humidity sensors. The motivation to incorporate the teachings of Dowlatkhah would be to report this information to a command center that dynamically re-computes flight paths based on weather information (see par. 0059).
Regarding Claim 14, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor teaches wherein the instructions, when executed, further cause the one or more processors to:
provide updates to the one or more drones for the flying lane based on the feedback (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building… The UAV platform may provide the modified flight path instructions to the UAV” in par. 0012) and 
Kantor does not explicitly teach the following, but Gilboa-Amir does teach based on feedback from other devices (see at least “based on additional travel related data (e.g., as provided from the sensors of the UAV, or from other UAVs, or from other sources), the flight plan may be updated” in col. 22 line 65 to col. 23 line 2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah to incorporate the teachings of Gilboa-Amir wherein feedback from one UAV is used to update the flight paths of other UAVs. The motivation to incorporate the teachings of Gilboa-Amir would be to forecast travel related data in areas that a UAV cannot yet detect from its current location (see col. 24 lines 24-47).
Regarding Claim 16, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the instructions, when executed, further cause the one or more processors to
based on the feedback, detect a new obstruction (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012); and one of provide an updated flying lane due to the new obstruction (see at least “The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building” in par. 0012).
Kantor does not teach the following, but Gilboa-Amir does teach
update the flying lane (see at least “In such an instance, in order to further investigate the first location where the UAV 400 deviated from the planned travel route 334, an additional UAV (e.g., which may have additional sensors and/or recording capabilities may be sent to collect travel related data regarding the first location.” in col. 10 lines 36-40) to the one or more drones based on adjustments made by the one or more drones due to the new obstruction (see at least “a determination may have been made that the UAV 400 deviated from the planned travel route 334 to avoid a location in the area. For example, the UAV may have deviated from the planned travel route 334 to avoid a location that corresponds to the obstacle 350, the source of the magnetic interference 352, the wind 328(2), etc” in col. 10 lines 20-26). Note the interpretation here is that the flying lane of the additional UAV is being updated because it is instructed to go and investigate the first location, and this was triggered based on the adjustment (deviation) of the UAV to a new obstruction (obstacle 350) at the first location. Note one of update…and provide… is interpreted as at least one of the update or the provide functions. While the prior art teaches both, the claim scope is interpreted to be as broad as having one of the functions or both of the functions. 

Regarding Claim 17, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 16 (see Claim 16 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis)
Kantor further teaches wherein the adjustments and/or the updated flying lane comprise a buffer distance from the new obstruction (see at least “In such implementations, UAV platform 230 may modify the flight path so that UAV 220 avoids colliding with the obstacle and/or remains a safe distance from the obstacle.” in par. 0060).
Regarding Claim 18, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 16 (see Claim 16 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis).
Kantor further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least “UAV 220 may include one or more sensors, such as .).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir and Gohl and further in view of Paczan et al (US 9671791; hereinafter referred to as Paczan).
Regarding Claim 5, Kantor as modified by Gilboa-Amir and Gohl teaches the flying lane management method of claim 2 (see Claim 2 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor, Gupta, and Gilboa-Amir fail to explicitly teach the following, but Paczan does teach further comprising:  based on the feedback (see at least “The flow management module 110 may generate the new plan or the changes based on an analysis of various data (e.g., data associated with the UAV 602 and with other UAVs within the controlled space, environmental data,” in col. 9 lines 5-14), 
determining the one or more drones at ready to descend or fly to the destination (see at least “he UAV 202 may be instructed by, for example, the flow management module 110 to move to the queuing area as soon as detecting that the UAV 202 may have crossed the first boundary 21” in col. 7 lines 15-18 and Fig. 3) and providing authorization to the one or more drones for a descent (see at least approval 620 in Fig. 6 and “UAV 202 may be instructed to follow the provided plan (e.g., the UAV 202 may start a landing approach after crossing point B according to a four dimensional trajectory)” in col. 6 lines 49-52 and “When the individual plan is received, the UAV 202 may replace the pre-configured plan with the individual plan to land at a location of the facility 100.”). Note based on these excerpts, instructing the UAV to wait in the queuing area is interpreted as determining that the drones in the queuing area are ready to descend and land, and the new individual plan generated by the flow management module and sent to the UAV is interpreted as determining a UAV is ready to land, and giving it authorization to land with instructions containing a specific trajectory for the descent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir and Gohl to incorporate the teachings of Paczan wherein UAVs that are ready to land are gathered in a queue area and then sent an approval with instructions to land. The motivation to incorporate the teachings of Paczan would be to manage the arrival and landing process of multiple UAVs at a facility in a way that avoids collision (see col. 8 line 65 to col. 9 line 2). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah and further in view of Paczan et al (US 9671791; hereinafter referred to as Paczan).
	 Regarding Claim 15, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 . Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor, Gupta, and Gilboa-Amir fail to explicitly teach the following, but Paczan does teach wherein the instructions, when executed, further cause the one or more processors to: based on the feedback (see at least “The flow management module 110 may generate the new plan or the changes based on an analysis of various data (e.g., data associated with the UAV 602 and with other UAVs within the controlled space, environmental data,” in col. 9 lines 5-14), 
determine the one or more drones at ready to descend or fly to the destination (see at least “he UAV 202 may be instructed by, for example, the flow management module 110 to move to the queuing area as soon as detecting that the UAV 202 may have crossed the first boundary 21” in col. 7 lines 15-18 and Fig. 3) and providing authorization to the one or more drones for a descent (see at least approval 620 in Fig. 6 and “UAV 202 may be instructed to follow the provided plan (e.g., the UAV 202 may start a landing approach after crossing point B according to a four dimensional trajectory)” in col. 6 lines 49-52 and “When the individual plan is received, the UAV 202 may replace the pre-configured plan with the individual plan to land at a location of the facility 100.”). Note based on these excerpts, instructing the UAV to wait in the queuing area is interpreted as determining that the drones in the queuing area are ready to descend and land, and the new individual plan generated by the flow management module and sent to the UAV is interpreted as determining a UAV is ready to land, and giving it authorization to land with instructions containing a specific trajectory for the descent. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prakashi et al (US 20160196756) teaches a drone system that sends approval to drones to land on a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.K./Examiner, Art Unit 3666                          
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666